NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


JUSTIN T. FRIEND, DOC #C09751,               )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-4657
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 8, 2019.

Appeal from the Circuit Court for Pinellas
County; Joseph A. Bulone, Judge.

Howard L. Dimmig, II, Public Defender,
and Pamela H. Izakowitz, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.

             Affirmed.



KELLY, LUCAS, and SALARIO, JJ., Concur.